EXHIBIT 10.1


Execution Version
Employment Agreement
This Employment Agreement (the “Agreement”) is made and entered into as of July
25, 2017, by and among Joseph V. Chillura (the “Executive”), Valley National
Bancorp, a New Jersey corporation (the “Corporation”), and Valley National Bank,
a national banking association (the “Bank”). The Corporation, the Bank and the
Executive are collectively referred to hereinafter as the “Parties” and each
individually as a “Party”.
WHEREAS, the Corporation and the Bank desire to employ the Executive on the
terms and conditions set forth herein; and
WHEREAS, the Executive desires to be employed by the Corporation and the Bank on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the Parties agree as follows:
1.
Term. The Executive’s employment hereunder shall be effective as of the date
(the “Effective Date”) of the closing of the merger (the “Merger”) provided for
in that certain Agreement and Plan of Merger, dated as of July 25, 2017, between
the Corporation and USAmeriBancorp, Inc. (the “Merger Agreement”) and shall
continue until the third anniversary thereof, unless terminated earlier pursuant
to Section 5 of this Agreement. If the Merger Agreement terminates for any
reason before the Merger becomes effective, this Agreement will terminate and be
of no further force and effect and there will be no liability of any kind under
this Agreement. The period during which the Executive is employed by the Bank
hereunder is hereinafter referred to as the “Employment Term”.

2.
Position and Duties.

2.1
Position. During the Employment Term, the Executive shall serve as the Regional
President of Florida West Coast (Tampa to Naples) and Alabama division of the
Bank with officer title of Executive Vice President, reporting to the Chief
Lending Officer, Senior Executive Vice President, currently Thomas Iadanza. In
such position, the Executive shall have such duties, authority and
responsibility as shall be determined from time to time by the Chief Lending
Officer, Senior Vice President,





97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


which duties, authority and responsibility are consistent with the Executive’s
position.
2.2
Duties. During the Employment Term, the Executive shall devote substantially all
of his business time and attention to the performance of the Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise that would conflict or interfere with the
performance of such services either directly or indirectly without the prior
written consent of the board of directors of the Bank (the “Board”).
Notwithstanding the foregoing, the Executive will be permitted to, with the
prior written consent of the Board (which consent will not be unreasonably
withheld or delayed), act or serve as a director, trustee, committee member or
principal of any type of for-profit business or civic or charitable organization
as long as such activities are disclosed in writing to the Bank and do not
interfere or conflict with the performance of the Executive’s duties and
responsibilities to the Bank as provided hereunder, including, but not limited
to, the obligations set forth in Section 2 hereof. The Executive has received
prior written consent from the President of the Bank or the Bank Board to serve
the for-profit businesses and civic or charitable organizations identified in
Exhibit A hereto.

3.
Place of Performance. The principal place of the Executive’s employment shall be
the Bank’s offices in the Tampa/Clearwater offices; provided that, the Executive
may be required to travel on Bank business during the Employment Term.

4.
Compensation.

4.1
Base Salary. The Bank shall pay the Executive an annual rate of base salary of
$510,000 in periodic installments in accordance with the Bank’s customary
payroll practices, but no less frequently than monthly. The Executive’s base
salary shall be reviewed at least annually by the executive management,
consisting of the CEO, the President of the Bank and the President of the
Corporation (“Executive Management”) and Executive Management may, but shall not
be required to, adjust the base salary during the Employment Term. The
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as “Base Salary”.

4.2
Annual Bonus. For each calendar year of the Employment Term, the Executive shall
be eligible to receive an annual bonus in cash (the “Annual Bonus”). However,
the decision to provide any Annual Bonus and the amount and terms of any Annual
Bonus shall be in the discretion of Executive Management .



2
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


4.3
Equity Awards. During the Employment Term, the Executive shall be eligible to
receive annual equity awards under the Corporation’s 2016 Long-Term Stock
Incentive Plan (the “2016 LTIP”) or any successor plan, as recommended by the
Executive Management and determined by the Compensation Committee of the
Corporation.

4.4
Fringe Benefits and Perquisites. During the Employment Term, the Executive shall
be eligible to receive fringe benefits and perquisites as are available to other
similarly situated executive officers of the Bank as determined by the Executive
Management.

4.5
Employee Benefits. During the Employment Term, the Executive shall be entitled
to participate in employee 401(k), life, health and disability benefit plans,
practices and programs maintained by the Corporation and the Bank as in effect
from time to time as determined by the Executive Management, subject to
necessary Board of Directors oversight or approval (collectively, “Employee
Benefit Plans”). The Bank and Executive Management reserve the right to amend or
cancel any Employee Benefit Plans at any time in its sole discretion, subject to
the terms of such Employee Benefit Plan and applicable law.

4.6
Vacation; Paid Time-off. During the Employment Term, the Executive shall be
entitled to receive paid vacation days per calendar year (prorated for partial
years) in accordance with the Bank’s vacation policies for its senior executive
officers as in effect from time to time. The Executive shall receive other paid
time-off in accordance with the Bank’s policies for senior executive officers as
such policies may exist from time to time.

4.7
Clawback Provisions. Notwithstanding any other provisions in this Agreement to
the contrary, any incentive-based compensation, or any other compensation, paid
to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Bank that is subject to recovery under the Bank’s or the
Corporation’s clawback policies then in effect and any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such policy,
law, government regulation or stock exchange listing requirement.

4.8
Expense Reimbursement. The Executive shall be reimbursed by the Bank for all
reasonable travel, entertainment and other expenses incurred during the course
of



3
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


performing his obligations under this Agreement upon substantiation of such
expenses in accordance with the applicable policies and procedures of the Bank.
5.
Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Bank or the Executive at any time and
for any reason; provided that, unless otherwise provided herein, either Party
shall be required to give the other Party written notice of termination of the
Executive’s employment in accordance with Section 5.4 and Section 5.5 of this
Agreement. Upon termination of the Executive’s employment during the Employment
Term, the Executive shall be entitled to the compensation and benefits described
in this Section 5 and shall have no further rights to any compensation or any
other benefits from the Bank or any of its affiliates.

5.1    Termination For Cause or Without Good Reason.  
(a)
The Executive’s employment hereunder may be terminated by the Bank for Cause or
by the Executive without Good Reason. If the Executive’s employment is
terminated by the Bank for Cause or by the Executive without Good Reason, the
Executive shall be entitled to receive:

(i)
any accrued but unpaid Base Salary and accrued but unused vacation days, which
shall be paid within one (1) week following the Termination Date (as defined
below) in accordance with the Bank’s customary payroll procedures;

(ii)
any earned but unpaid Annual Bonus with respect to any completed calendar year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date; provided that if the Executive’s employment is
terminated by the Bank for Cause, then any such accrued but unpaid Annual Bonus
shall be forfeited;

(iii)
reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Bank’s
expense reimbursement policy; and

(iv)
such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Bank’s employee benefit plans as of the
Termination Date; provided that in no event shall the Executive be entitled to
any payments in the nature of



4
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


severance or termination payments except as specifically provided herein.
Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.
(b)
For purposes of this Agreement, “Cause” shall mean:

(i)
the Executive’s willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness);

(ii)
the Executive’s willful failure to comply with any valid and legal directive of
the Executive’s supervisor, the President of the Bank or the Board;

(iii)
the Executive’s engagement in dishonesty, illegal conduct or misconduct, which
is, in each case, injurious to the Bank or its affiliates;

(iv)
the Executive’s embezzlement, misappropriation or fraud, whether or not related
to the Executive’s employment with the Bank;

(v)
the Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude; or

(vi)
any material failure by the Executive to comply with the Bank’s written policies
or rules as may be in effect from time to time during the Employment Term.

Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, the Executive shall have thirty (30) business days from
the delivery of written notice by the Bank within which to cure any acts
constituting Cause; provided, however, that if the Bank reasonably expects
irreparable injury from a delay of thirty (30) business days, the Bank may give
the Executive notice of such shorter period within which to cure as is
reasonable under the circumstances, or may take other action, which may include
the termination of the Executive’s employment without notice and with immediate
effect. The Bank may place the Executive on paid leave for up to sixty (60) days
while it is determining whether there is a basis to terminate the Executive’s
employment for Cause. This will not constitute Good Reason.


5
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


(c)
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, in each case during the Employment Term without the
Executive’s written consent:

(i)
a material reduction in the Executive’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executive officers
in substantially the same proportions; or

(ii)
a relocation of the Executive’s principal place of employment by more than
twenty-five (25) miles.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Bank of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of the
initial existence of such grounds and the Bank has had at least thirty (30) days
from the date on which such notice is provided to cure such circumstances. If
the Executive does not give notice of the termination of his employment for Good
Reason within thirty (30) days after the first occurrence of the applicable
grounds, then the Executive will be deemed to have waived his right to terminate
for Good Reason with respect to such grounds.
5.2
Without Cause or for Good Reason. The Employment Term and the Executive’s
employment hereunder may be terminated by the Executive for Good Reason or by
the Bank without Cause. In the event of such termination, the Executive shall be
entitled to receive the Accrued Amounts and subject to the Executive’s continued
compliance with Section 6, Section 7, Section 8 and Section 9 of this Agreement
and his execution of a release of claims in favor of the Corporation and the
Bank, its affiliates and their respective officers and directors in
substantially the form attached hereto as Exhibit B (the “Release”) and such
Release becoming effective within thirty (30) days following the Termination
Date (such thirty (30) day period, the “Release Execution Period”), the
Executive shall be entitled to receive his normal Base Salary payments that the
Executive would have earned had he remained employed until the greater of (i)
twelve (12) months from the Termination Date, and (ii) the end of the Employment
Term. In the event the Executive’s employment is terminated by the Executive for
Good Reason or by the Bank without Cause on or within one (1) year following a
change in control of the Corporation or the Bank (as defined under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”)), the
Executive shall instead be entitled to receive, within sixty (60) days of such
termination, a lump sum payment equal to the greater of: (i) twenty-



6
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


four (24) months of his normal Base Salary payments; or (ii) his normal Base
Salary payments that the Executive would have earned had he remained employed
until the end of the Employment Term. The treatment of any outstanding equity
awards shall be determined in accordance with the terms of the 2016 LTIP and the
applicable award agreements. In the event that the Executive violates the
provisions of Section 6, Section 7, Section 8 or Section 9 of this Agreement,
the Corporation and the Bank may cease making the payments due to the Executive
pursuant to this Section 5.2.
5.3
Death or Disability.  

(a)
The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Bank may terminate the
Executive’s employment on account of the Executive’s Disability.

(b)
If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive only the Accrued Amounts.

(c)
Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with Federal and state law.

(d)
For purposes of this Agreement, Disability shall mean the Executive is entitled
to receive long-term disability benefits under the Bank’s long-term disability
plan, or if there is no such plan, the Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
under this Agreement for one hundred eighty (180) days out of any three hundred
sixty-five (365) day period or one hundred twenty (120) consecutive days.

5.4
Notice of Termination. Any termination of the Executive’s employment hereunder
by the Bank or by the Executive during the Employment Term (other than
termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other Party hereto in accordance with Section 23. The Notice of
Termination shall specify:



7
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


(a)
The termination provision of this Agreement relied upon;

(b)
To the extent applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so indicated;
and

(c)
The applicable Termination Date.

5.5
Termination Date. The Executive’s Termination Date shall be:

(a)
If the Executive’s employment hereunder terminates on account of the Executive’s
death, the date of the Executive’s death;

(b)
If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

(c)
If the Bank terminates the Executive’s employment hereunder for Cause, the date
the Notice of Termination is delivered to the Executive;

(d)
If the Bank terminates the Executive’s employment hereunder without Cause, the
date specified in the Notice of Termination, which shall be no less than ten
(10) days following the date on which the Notice of Termination is delivered;

(e)
If the Executive terminates his employment hereunder (i) without Good Reason,
the date specified in the Executive’s Notice of Termination, which shall be no
less than sixty (60) days following the date on which the Notice of Termination
is delivered, (ii) with Good Reason, the date specified in the Executive’s
Notice of Termination, which shall be no less than ten (10) days following the
date on which the Notice of Termination is delivered, plus, if applicable, an
additional thirty (30) days during which the Corporation shall have the right to
cure as provided in Section 5.1(c) hereof; provided that, in either case, the
Bank may waive all or any part of the notice period for no consideration by
giving written notice to the Executive and for all purposes of this Agreement,
the Executive’s Termination Date shall be the date determined by the Bank; and



8
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.
5.6
Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Bank or any of its
affiliates.

6.
Cooperation. The Parties agree that certain matters in which the Executive will
be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Bank in connection with matters
arising out of the Executive’s service to the Bank; provided that the Bank shall
make reasonable efforts to minimize disruption of the Executive’s other
activities. The Bank shall reimburse the Executive for reasonable expenses
incurred in connection with such cooperation.

7.
Confidential Information. The Executive understands and acknowledges that during
the Employment Term, he will have access to and learn about Confidential
Information as defined below.

7.1
Confidential Information Defined.  

(a)
Definition.

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: regulatory reports, examinations and agreements, business processes,
practices, methods, policies, plans, documents, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, records, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, market
studies, sales information, revenue, costs, product plans, customer information,
customer lists, client information and client lists of the Bank or its
businesses or any


9
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


existing or prospective customer, supplier, investor or other associated third
party or of any other person or entity that has entrusted information to the
Bank in confidence.
The Executive understands that the above list is not exhaustive and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Bank as if
the Bank furnished the same Confidential Information to the Executive in the
first instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Executive; provided that such disclosure is through no direct or indirect fault
of the Executive or person(s) acting on the Executive’s behalf.
(b)
Disclosure and Use Restrictions.

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Bank) not having a
need to know and authority to know and use the Confidential Information in
connection with the business of the Bank and, in any event, not to anyone
outside of the direct employ of the Bank except as required in the performance
of the Executive’s authorized employment duties to the Bank (and then, such
disclosure shall be made only within the limits and to the extent of such
duties); and (iii) not to access or use any Confidential Information, and not to
copy any documents, records, files, media or other resources containing any
Confidential Information, or remove any such documents, records, files, media or
other resources from the premises or control of the Bank, except as required in
the performance of the Executive’s authorized employment duties to the Bank (and
then, such disclosure shall be made only within the limits and to the extent of
such duties). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order.
The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after


10
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


he begins employment by the Bank) and shall continue during and after his
employment by the Bank until such time as such Confidential Information has
become public knowledge other than as a result of the Executive’s breach of this
Agreement or breach by those acting in concert with the Executive or on the
Executive’s behalf.
8.
Restrictive Covenants.

8.1
Acknowledgment. The Executive understands that the nature of the Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Bank. The Executive
understands and acknowledges that the intellectual services he provides to the
Bank are unique, special or extraordinary.

The Executive further understands and acknowledges that the Bank’s ability to
reserve these for the exclusive knowledge and use of the Bank is of great
competitive importance and commercial value to the Bank, and that improper use
or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.
8.2
Non-competition. Because of the Bank’s legitimate business interest as described
herein and the good and valuable consideration offered to the Executive, during
the Employment Term and for the two (2) year period thereafter, to run
consecutively, beginning on the last day of the Executive’s employment with the
Bank, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Bank, the Executive agrees and covenants not to
engage in Prohibited Activity (as defined below) or become employed with an
entity which engages in Prohibited Activity within fifty (50) miles of any
location(s) in which the Corporation or the Bank has banking or other offices or
has filed an application for regulatory approval to establish an office.

For purposes of this Section 8, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, partner, director, stockholder, officer, volunteer, intern or any other
similar capacity to an entity engaged in any business in which the Bank or any
of its subsidiaries is currently engaged in (the “Bank Business”). Prohibited
Activity also includes activity that may require or inevitably requires
disclosure of trade secrets, proprietary information or Confidential
Information.


11
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


Nothing contained herein shall prohibit the Executive from purchasing or owning
less than two percent (2%) of the publicly traded securities of any corporation,
provided that such ownership represents a passive investment and that the
Executive is not a controlling person of, or a member of a group that controls,
such corporation.
8.3
Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Bank during a period
of two (2) years, to run consecutively, beginning on the last day of the
Executive’s employment with the Bank.

8.4
Non-solicitation of Customers. The Executive understands and acknowledges that
because of the Executive’s experience with and relationship to the Bank, he will
have access to and learn about much or all of the Bank’s customer information.
“Customer information” includes, but is not limited to, names, phone numbers,
addresses, e-mail addresses and other information identifying facts and
circumstances specific to the customer and relevant to the Bank Business.

The Executive understands and acknowledges that loss of this customer
information and any customer relationships and/or goodwill will cause
significant and irreparable harm.
The Executive agrees and covenants, during a period of two (2) years, to run
consecutively, beginning on the last day of the Executive’s employment with the
Bank, not to directly or indirectly solicit, contact (including, but not limited
to, e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the Bank’s current, former or prospective
customers for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Bank. The Corporation and the Bank agree
that their executive officers will not at any time disparage the Executive or
engage in conduct resulting in, or likely to result in, damage to the business
or professional reputation of the Executive.
9.
Non-disparagement. The Executive agrees and covenants that he will not, at any
time, make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Bank or its businesses, or any of its employees, officers, existing and
prospective customers, suppliers, investors or other associated third parties.

10.
Additional Payment. The Bank will pay or cause USAmeriBank to pay a lump sum of
$2,326,299 to the Executive immediately prior to the Effective Date representing
the amount



12
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


Executive would be entitled to as Severance Pay and as the value of the COBRA
Benefits under the Change in Control Plan in consideration of (i) the
Executive’s release and waiver of the rights he possesses under the
USAmeriBancorp, Inc. Executive Change in Control Severance Plan and related
Participation Agreement, between USAmeriBancorp, Inc. and the Executive
(collectively, the “Change in Control Plan”) as set forth in Section 12 of this
Agreement and (ii) the agreements and covenants of the Executive set forth in
Section 7, Section 8 and Section 9 of this Agreement.
11.
Acknowledgement. The Executive acknowledges and agrees that the services to be
rendered by him to the Bank are of a special and unique character; that the
Executive will obtain knowledge and skill relevant to the Bank’s industry,
methods of doing business and marketing strategies by virtue of the Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interests of the Bank.

The Executive further acknowledges that the amount of his compensation and the
payments set forth in Section 10 of this Agreement reflect, in part, his
obligations and the Bank’s rights under Section 7, Section 8 and Section 9 of
this Agreement; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; that he will not be subject to undue hardship by reason of
his full compliance with the terms and conditions of Section 7, Section 8 and
Section 9 of this Agreement or the Bank’s enforcement thereof.
12.
Waiver and Release of Rights under Change in Control Plan. In consideration of
the benefits this Agreement confers upon the Executive and his employment by the
Bank and conditioned upon the Bank’s performance in all material respects of its
obligations under this Agreement, the Executive agrees to release and waive any
and all rights he possesses under the Change in Control Plan effective
immediately prior to the effective time of the Merger on the Effective Date.
This waiver and release will remain in effect despite the discovery or existence
of any new additional fact or any fact different from that which the Executive
now knows or believes to be true. The Executive acknowledges the receipt and
sufficiency of the consideration provided, that he has read this release and
understands its terms, conditions, and comprehensive scope. This release is the
Executive’s free act and deed, and the Executive has not been compelled to sign
it by economic hardship or any other form of duress.

13.
Remedies. In the event of a breach or threatened breach by the Executive of
Section 7, Section 8 or Section 9 of this Agreement, the Executive hereby
consents and agrees that the Bank shall



13
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, and not in lieu of,
legal remedies, monetary damages or other available forms of relief.
14.
Governing Law; Jurisdiction and Venue. This Agreement, for all purposes, shall
be construed in accordance with the laws of the State of Florida without regard
to conflicts of law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought only in a state or Federal
court located in the State of Florida. The Parties hereby irrevocably submit to
the exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

15.
Entire Agreement. Unless specifically provided herein, this Agreement contains
all of the understandings and representations between the Executive and the Bank
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The Parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

16.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by any executive officer of the Bank. No waiver by
either of the Parties of any breach by the other Party hereto of any condition
or provision of this Agreement to be performed by the other Party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the Parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

17.
Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.



14
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement (including, without
limitation, Section 8 hereof) in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement or by making such other modifications as it deems
warranted to carry out the intent and agreement of the Parties as embodied
herein to the maximum extent permitted by law.
The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
18.
Captions. Captions and headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

19.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

20.
Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, including, without limitation, Section
8 hereof, the obligation at issue will run from the first date on which the
Executive ceases to be in violation of such obligation.

21.
Section 409A.

21.1
General Compliance. This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be



15
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. To the extent that the Release Execution Period spans two
tax years of the Executive, then no payments will be made until the later of (1)
the end of the revocation period or (2) the first business day of the second tax
year, unless an applicable exemption under Section 409A applies. Notwithstanding
the foregoing, the Bank makes no representations or warranties that the payments
and benefits provided under this Agreement will comply with Section 409A and in
no event shall the Bank be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.
21.2
Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is determined
to be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then solely
to the extent necessary to comply with Section 409A, such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the Termination Date (the “Specified Employee Payment Date”) or,
if earlier, on the Executive’s death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid to the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

21.3
Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

(a)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;

(b)
any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and



16
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


(c)
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.

22.
Successors and Assigns. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. If the
Executive dies while he is entitled to payments under Section 5.2 of this
Agreement, the payments shall continue to be made to his spouse or if he has no
spouse at the time of his death, his estate. The Bank may assign this Agreement
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Bank. This Agreement shall inure to the benefit of the Bank and
its permitted successors and assigns.

23.
Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the Parties
at the addresses set forth below (or such other addresses as specified by the
Parties by like notice):

If to the Corporation or the Bank:
Valley National Bank
1455 Valley Road
Wayne, New Jersey 07470
Attn: Ira Robbins, President
If to the Executive:
Joseph V. Chillura
2924 West Villa Rosa Park
Tampa, Florida 33611
24.
Representations of the Executive. The Executive represents and warrants to the
Bank that:

24.1
The Executive’s acceptance of employment with the Bank and the performance of
his duties hereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement or understanding to which
he is a party or is otherwise bound.

24.2
The Executive’s acceptance of employment with the Bank and the performance of
his duties hereunder will not violate any non-solicitation, non-competition or
other similar covenant or agreement of a prior employer.



17
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


25.
Withholding. The Bank shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Bank to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.

26.
Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the Parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the Parties under this Agreement.

27.
Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.





[SIGNATURE PAGE FOLLOWS]


18
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
VALLEY NATIONAL BANCORP


By /s/ Rudy Schupp
Name:    Rudy Schupp
Title: President
VALLEY NATIONAL BANK


By /s/ Ira Robbins
Name: Ira Robbins
Title: President
THE EXECUTIVE


Signature: /s/ Joseph V. Chillura
Print Name: Joseph V. Chillura


19
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


EXHIBIT A
PERMITTED OUTSIDE ACTIVITIES


20
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


EMPLOYMENT AGREEMENT
EXHIBIT B
DRAFT RELEASE AGREEMENT




THIS RELEASE AGREEMENT (“Release Agreement”) is made and entered into by and
between Valley National Bancorp, a New Jersey corporation, Valley National Bank,
a national banking association (collectively, or individually, the “Employer”)
and [ ] (the “Executive”).
WHEREAS, the Employer and the Executive have entered into an Employment
Agreement dated [___________, 2017] (“Employment Agreement”); and
WHEREAS, the Employment Agreement provides for certain consideration to be
provided to the Executive upon the occurrence of certain events set forth in
Section 5 of the Employment Agreement, which is conditioned upon the Executive
executing a release of claims in favor of the Employer, its affiliates and their
respective officers and directors in the form provided by the Bank.    
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Employer and Executive agree as follows:
1.    Executive and Employer acknowledge and agree that Executive’s receipt of
the consideration as set forth in Section 5 of the Employment Agreement is
contingent upon the Executive’s execution of this Release Agreement.
2.    Executive further acknowledges his continuing obligations under the terms
of the Employment Agreement, including, but not limited to, the ongoing duties
and obligations set forth in Section 6, Section 7, Section 8 and Section 9 of
the Employment Agreement and the additional sections enforcing those terms.
3.    (a)    Executive hereby irrevocably and unconditionally releases, remits,
acquits and discharges Employer, its past and present parents, subsidiaries,
affiliates, and divisions, and its


21
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


and their past and present officers, directors, attorneys, accountants,
shareholders, employees and agents as well as any benefit plans and the
trustees, fiduciaries, and administrators of those plans, and all successors and
assigns of any of the foregoing (hereinafter referred to as “Releasees”) jointly
and individually, from any and all claims, known or unknown, civil or criminal,
vested or contingent, which Executive, Executive’s heirs, successors or assigns
have or may have against Releasees to the date of this Release Agreement, and
from any and all liability which Releasees have or may have to Executive whether
denominated claims, demands, causes of action, obligations, damages, or
liabilities arising from any and all bases, to the date of this Agreement and
Release.
(b)     The claims released by Executive include, but are not limited to, any
claims of failure to accommodate a disability or religion, retaliation,
harassment or discrimination (for example, on the basis of age, sex, race,
religion, disability, sexual orientation, or national origin) under any federal,
state or local law, rule or regulation, including, but not limited to the
Americans with Disabilities Act (“ADA”); the Rehabilitation Act of 1973; the
Worker Adjustment and Retraining Notification Act (also known as “WARN”); the
Age Discrimination in Employment Act of 1967 (“ADEA”); the Employee Retirement
Income Security Act of 1974 (“ERISA”); the Family and Medical Leave Act
(“FMLA”); the Equal Pay Act; Title VII of the Civil Rights Act of 1964; the Fair
Credit Reporting Act; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act; the New
Jersey Family Leave Act; the New Jersey Civil Rights Act; the Florida Civil
Rights Act; the Florida Whistleblower Protections; the Alabama Age
Discrimination in Employment Act; the Workers’ Compensation Law of Alabama Ala.
Code; the United States, New Jersey, Florida, or Alabama Constitutions; and/or
any other federal, state or local statutes, laws, rules and regulations
pertaining to employment, as well as any and all claims under state or federal
contract or tort law including wrongful or constructive discharge, breach of
contract, breach of a covenant of good faith and fair dealing, emotional
distress, promissory estoppel, violation of public policy, or for any other
compensation or benefits (except vested benefits, claims for reported and
incurred but unreported events under welfare benefit plans, insurance
continuation and coverage conversion rights required to be offered under
applicable law). Executive understands that this release includes known and
unknown claims.


22
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1




(c)    Executive certifies that as of the date this Release Agreement is signed,
he has received all compensation, wages, overtime pay, bonuses, commissions,
and/or benefits to which he may be entitled and has reported all accidents,
injuries or known illnesses relating to or arising from his employment with
Employer. Executive further certifies that as of the date this Release Agreement
is signed, Executive has been granted any leave to which Executive was entitled
under federal, state or local leave or disability accommodation laws.


(d)    This Release Agreement does not affect Executive’s rights, if any, to
vested benefits, including under any tax-qualified retirement plan, to benefits
(including benefits related to reported and incurred but unreported claims)
under welfare benefit plans, insurance continuation and coverage conversion
rights required to be offered under applicable law, to rights as a depositor,
debtor or customer, or to rights as a shareholder, and nothing in this paragraph
is intended, nor shall be construed, to release future claims arising after the
date of execution of this Release Agreement. However, in all other respects it
is understood and agreed that pursuant to this Release Agreement Executive has
waived and released any and all other claims against any of the Releasees
relating in any way to his employment with Employer.
4.     Executive further agrees that he has not initiated and will not initiate
any complaint, lawsuit or charge against Releasees seeking any personal recovery
or personal injunctive relief with respect to any matter in any way arising out
of his employment with Employer. Executive further agrees that he will not
voluntarily participate in any action, charge, claim or complaint initiated or
pursued by any individual, partnership, corporation or any other entity against
the Releasees with respect to any matter in any way arising out of his
employment with Employer, except as required by court order, subpoena,
governmental agency or other judicial or arbitration process.
5. Nothing in paragraphs 3 (release), 4 (covenant not to sue) or 5
(confidentiality of agreement) of this Release Agreement or Sections 6
(Cooperation) or 9 (Nondisparagement) of the Employment Agreement shall prohibit
Executive from (a) bringing an action to enforce the terms of this Release
Agreement; (b) filing a timely charge or complaint with, or providing
information to, the Equal Employment Opportunity Commission (“EEOC”) or an
equivalent


23
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


state or local agency; (c) participating in any investigation or proceeding
conducted by the EEOC or equivalent agency regarding any claim of employment
discrimination (although as to (b) and (c) and noted above Executive has waived
any right to personal recovery or personal injunctive relief in connection with
any such charge or complaint); or (d) initiating or engaging in communication
with, responding to any inquiry from, or otherwise providing information to the
SEC or any other federal or state regulatory, self-regulatory, or enforcement
agency or authority regarding securities law violations, other possible
violations of federal law or regulation including under the whistleblower
provisions of federal law or regulation and receiving a a whistleblower award. 
6.    Executive agrees not to divulge the terms of this Release Agreement to
anyone except his attorney, accountant, and immediate family members or spouse,
except as required by law. To the extent that he does divulge the terms of this
Release Agreement to such persons, he will advise them that they must not
divulge the terms of this Release Agreement.
7.    Executive further acknowledges that the only consideration for signing
this Release Agreement is as set forth in this Release Agreement and his
Employment Agreement; that the consideration received for executing this Release
Agreement is greater than that to which he would otherwise be entitled; that no
other promise or agreements of any kind have been made to him by any person or
entity whatsoever to cause him to sign this Release Agreement; and that except
as specifically set forth herein or in the Employment Agreement, Executive is
not entitled to additional payments under any Employer policy or plan.
8.    Executive understands and acknowledges that, pursuant to the Older Workers
Benefit Protection Act (“OWBPA”) and the Age Discrimination in Employment Act
(“ADEA”), Executive shall be provided up to twenty-one (21) days to review and
consider this Release Agreement before signing. If Executive voluntarily elects
to sign this Release Agreement prior to the expiration of twenty-one (21) days,
Executive waives any and all claims under the OWBPA and the ADEA based on not
waiting the full twenty-one days.
9.    Executive further acknowledges that he is competent to execute this
Release Agreement, has been given at least twenty-one (21) days to consider this
Release Agreement and has been advised that he should, and has been given the
opportunity to, consult an attorney


24
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


of his own choosing; and that he fully understands the meaning and intent of
this Release Agreement and enters into it freely, voluntarily and without duress
or coercion.
10.    By this Release Agreement, the parties do not admit misconduct or
violation of any federal or state law or regulation or any Releasees’ policy or
procedure. Accordingly, this Release Agreement shall not be admissible in any
proceeding as evidence of any admission by the Executive or Releasees, except
that the Release Agreement may be introduced in any proceeding to enforce the
Release Agreement or the terms of the Employment Agreement.
11.    If any provision of this Release Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
and to this end the provisions of this Release Agreement are declared to be
severable; provided, however, that upon a finding by a court of competent
jurisdiction that the waiver and release contained in paragraph 3 above is
invalid or unenforceable in any way, Executive agrees, upon request by Employer,
to promptly execute a waiver and release of comparable scope that is valid and
enforceable.
12.    This Release Agreement shall be construed under the laws of the State of
Florida and shall not be interpreted strictly for or against any party.
13.    It is understood and agreed that this Release Agreement shall not be
effective or enforceable for a period of seven (7) days following execution by
Executive, and Executive may revoke this Release Agreement for any reason during
this seven (7) day period by delivering written notice of revocation to the
Employer at 1455 Valley Road, Wayne, New Jersey 07470. It is further understood
and agreed that no payments will be made to Executive hereunder until after the
seven (7) day revocation period has ended.
I acknowledge that I have carefully read this Release Agreement and understand
and agree to all of its terms including the full and final waiver and release of
claims set forth above. I further acknowledge that I have voluntarily entered
into this Release Agreement, that I have not relied upon any representation or
statement, written or oral, other than those set forth in this Release
Agreement, and that I have been advised that I should consult with an attorney
before signing this Release Agreement and have had an opportunity to consult
with an attorney if I wished to do so. I


25
97565204.6

--------------------------------------------------------------------------------

EXHIBIT 10.1


acknowledge that I have been provided with twenty-one (21) days to consider this
Release Agreement and seven (7) days to revoke my signature of this Release
Agreement.
Agreed and accepted:


_____________________________________            Date
________________________





WITNESS:
______________________________________            Date _______________________
THIS IS A LEGAL RELEASE AGREEMENT, AND COVENANT NOT TO SUE.
READ CAREFULLY BEFORE SIGNING.






26
97565204.6